 

Exhibit 10.11

 

(LOGO) [ex10_11page001.jpg]  

 

Consulting Agreement

   



This Agreement is entered into as of July 15th, 2019 (“Effective Date”) between
Modular Medical, Inc. (“MODD”) and Liam Burns (“Contractor”). The work to be
performed as discussed herein will be performed solely by the Contractor.

 

Whereas, MODD wishes to engage contractor to perform certain services as more
specifically detailed in Exhibit A attached hereto and made part of this
Agreement (collectively the “Services”); and

 

Whereas, Contractor desires to accept association with MODD in such capacity and
represents that Contractor possesses the skills and expertise required to
perform such Services;

 

NOW, HEREFORE, in consideration of the Services to be performed and the payments
to be made as described below, the parties hereto agree as follows:

 

1.Services. Subject to the terms and conditions of this Agreement, MODD hereby
engages Contractor to perform the Services, and Contractor hereby agrees to
accept such engagement.

 

2.Duties, Term, and Compensation. Subject to the termination provisions in
Section 9, Contractor’s duties, term of engagement, compensation and provisions
for payment thereof are described in Exhibit A attached hereto, which may be
amended in writing, or supplemented with subsequent estimates of Services to be
rendered by Contractor and agreed to by MODD, and which collectively are hereby
incorporated by reference.

 

3.Expenses. Contractor shall also be reimbursed for reasonable out-of-pocket
expenses, which shall require advance written approval (which may include e-mail
memos) by Chief Executive Officer. To qualify for reimbursement, expenses must
be supported by receipts and provided at the end of each month on the
Contractor’s bill.

 

4.Proprietary Information and Intellectual Property Rights.

 

a.        Definitions:

 

“Proprietary Information” includes all MODD information, whether in oral,
written, graphic or machine-readable form, or revealed by observation of
facilities, equipment, or devices, relating to any of the following: ideas
(whether currently implemented or not); business plans and strategies; marketing
plans and strategies; sales information and strategies; supply information;
pre-clinical, clinical, and post-market protocols, procedures, and results;
product designs, product plans and prototypes; standard operating procedures and
operation methods; design methods and protocols; manufacturing techniques;
technology, software, developments, formulae, discoveries, inventions, and
improvements; financial results, projections, and proformas; patents;
copyrights; trade secrets; and know-how. Proprietary Information does not
include information that: (a) was already known to Contractor at the time that
is was disclosed as shown by Contractor’s contemporaneous records; (b) is or
becomes publicly known through no wrongful act of Contractor; (c) is received by
Contractor from a third party not affiliated with MODD and which third party has
the right to disseminate the information without restriction on disclosure; or
(d) is approved for release by written authorization of MODD. No portion of
Proprietary Information will be construed as coming within exceptions (a)
through (d) solely on the basis that more generalized information embracing such
portion of Proprietary Information falls within any of the exceptions or on the
basis that elements of such portion of the Proprietary Information are
independently within any of the exceptions.

 

“Work Product” means any ideas, innovations, feedback, evaluations, inventions,
devices, improvements, discoveries, ideas and other work product reduced to
practice, conceived developed, or written by Contractor in connection with the
performance of the Services, whether copyrightable or patentable or not, during
the term of this Agreement and for a period of three years following the
termination of Contractor’s Services

 

b.          Protection of Proprietary Information. During the term of this
Agreement (including any Proprietary Information provided to Contractor prior to
the Effective Date of this Agreement) and for a period of three years following
the termination of Contractor’s Services, Contractor agrees that s/he will take
all steps reasonably necessary to hold MODD’s Proprietary Information in trust
and confidence, will not use the Proprietary Information in any manner or for
any purpose except the performance of the Services, and will not disclose any
Proprietary Information to any third party without first obtaining MODD’s
express written consent which shall be determined on a case-by-case basis.

 

Modular Medical Inc.

Consulting Agreement, dated July 15th, 2019

Page 1 of 5

 

 



c.           Third Party Information. Contractor acknowledges that MODD may
receive confidential or proprietary information owned by third parties (“Third
Party Information”) subject to a duty MODD’s part to maintain the
confidentiality of such information and use it only for certain limited
purposes. Contractor agrees to hold Third Party Information in confidence, not
to disclose it to anyone, or to use it, except in connection with performance of
the Services, unless expressly authorized in Writing by MODD.

 

d.          Work Product. Contractor agrees that any and all Work Product is and
shall be the sole and exclusive property of MODD. Contractor irrevocably assigns
to MODD all right, title, and interest worldwide in and to the Work Product and
all applicable intellectual property rights related to the Work Product,
including without limitation, copyrights, trademarks, trade secrets, patents,
moral rights, contract and licensing rights. Contractor agrees to disclose all
Work Product promptly to MODD. The parties acknowledge that certain materials
and intellectual property may be developed acquired, or otherwise obtained by
Contractor prior to , or independently of, this Agreement and prior to, or
independently of, the rendition of Contractor’s Services to MODD (collectively,
“Contractor Property”) and may be used by Contractor in the in the performance
of the Services. Contractor shall retain whatever ownership in or right to such
Contractor Property that it would have in the absence of this Agreement, except
that Contractor unconditionally grants to MODD a non-exclusive, perpetual,
irrevocable, worldwide, transferable, fully-paid right and license to use the
Contractor Property that is incorporated into, or other wise provided to MODD by
Contractor in connection with the Work Product and Services. Contractor agrees
to perform, during the term of this Agreement, all acts deemed necessary or
desirable by MODD to permit and assist MODD, at MODD’s expense, (which shall
only include reimbursement for related and properly documented out-of-pocket
expenses that have been pre-authorized by MODD), in obtaining, perfecting and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Work Product. If MODD is unable to for any reason to secure the signature of
Contractor to any document required to file, prosecute, register or memorialize
the assignment of any rights under any Work Product as provided under this
Agreement, Contractor hereby irrevocably designates and appoints MODD and MODD’s
duly appointed officers and agents as Contractor’s agents and attorneys-in-fact
to act for and on behalf of Contractor and instead of Contractor to take all
lawfully permitted acts to further the filing, prosecution, registration,
memorialization of assignment, issuance and enforcement of rights under the Work
Product, all with the same legal force and effect as if executed by Contractor.

 

e.          Return of Materials. Upon termination of the Agreement or earlier as
requested by MODD Contractor will deliver to MODD any and all drawings, notes,
memoranda, specifications, devices, formulas, and documents, together with all
copies thereof, and any other material containing or disclosing any Work
Product, Third Party Information or Proprietary Information.

 

5.Conflicts of Interest. Contractor represents that his/her performance of all
terms of this Agreement does not, and to the best of his/her present knowledge
and belief will not, breach any agreement or duty to keep in confidence
proprietary or confidential information acquired by him/her in confidence or in
trust prior to this Agreement. Contractor represents that he/she has not entered
into, and agrees not to enter into, any agreement either written or oral in
conflict herewith. Contractor warrants and represents to MODD that he/she is not
restricted in any way from entering into this Agreement.

 

6.No Prior Employer/Client Property. Contractor has not brought and will not use
in the performance of the Services under this agreement any materials or
documents of former employer, customer or client that are not generally
available to the public, unless Contractor has obtained written authorization
from the former employer, customer or client for their possession and use.
Contractor also warrants and represents that in performance of the Services
he/she will not and is not breaching any obligation of confidentiality or duty
that he/she has to former employers, customers or clients.

 

7.Non exclusivity; No Competing Agreement. The Services to be performed by
Contractor under this Agreement are not exclusive and Contractor may perform
similar services for third parties provided that such performance does not
violate any of the terms of this Agreement. Contractor will not accept work or
enter into a contract that is inconsistent or incompatible with Contractor’s
obligations under this Agreement. Contractor warrants that to the best of
her/his knowledge, there is no other existing contract or duty on Contractor’s
part inconsistent with this Agreement. During the term of this Agreement,
Contractor shall devote as much of the productive time, energy, and abilities of
Contractor to the performance of Contractor’s duties hereunder as is necessary
to perform the Services in a timely and productive manner.



 

Modular Medical Inc.

Consulting Agreement, dated July 15th, 2019

Page 2 of 5

 

 

8.Reporting. Contractor shall report directly to the Chief Executive Officer or
his designee about the performance of the duties under this Agreement.

 

9.Termination. MODD or Contractor may terminate this Agreement at any time by
giving two weeks’ advance written notice. MODD may terminate this Agreement
immediately upon determination of non-performance by contractor. MODD may
terminate this Agreement with thirty days advance notice for any reason or for
no reason.

 

10.Independent Contractor. For all purposes, including but not limited to any
laws concerning Social Security, disability insurance, unemployment
compensation, income-tax withholding, and all other federal, state and local
laws, rules and regulations relating to employees, Contractor and its employees,
agents, or representatives (collectively, “Affiliates”) shall be treated as a
self-employed independent contractor of MODD. Accordingly, Contractor shall
discharge all obligations imposed upon it as an independent contractor by all
applicable federal, state, or local laws, rules, and regulations including but
not limited to those relating to income taxes and the filing of all returns and
reports, payment of all assessments, taxes and other sums required by applicable
law with respect to fees paid by MODD. Neither Contractor nor its Affiliates
shall be covered by MODD’s insurance policies or are eligible for employee
benefits provided by MODD to its employees. Contractor further waives the right
to participate in any such benefit programs. Contractor acknowledges that he/she
is solely responsible for the payment of his/her own income, self-employment,
Social Security and other applicable taxes and insurance premiums and the income
self-employment, Social Security, and other applicable taxes and insurance
premiums of its Affiliates. MODD shall not withhold any employment taxes from
fees paid to Contractor. Contractor agrees to indemnify and hold harmless MODD
from and against any and all such taxes or contributions, including penalties
and interest.

 

11.Relationship of Parties. Nothing in this Agreement creates or shall be deemed
to create a partnership, joint venture, agency, employer-employee relationship,
or guarantee of future employment or engagement between MODD and Contractor. In
addition, Contractor hereby agrees and understands that contractor and its
Affiliates are not agents of MODD and neither has nor shall have any right or
authority to bind, commit, or otherwise obligate MODD to any terms, conditions,
or contractual obligations with any other party.

 

12.Nonsolicitation of Clients and Employees. Contractor agrees that during the
term of this Agreement and for a period of one year following the termination of
Contract’s Services, he/she will not attempt to call on, solicit, or take away
any of the clients or employees of MODD for the benefit of any person or entity
other than MODD. Contractor further agrees not to call on or solicit for the
sale or other offer of products or services similar to those provided by MODD,
perform such services for, or take away for the benefit of another person or
entity, any customer of MODD for a period of one year following the termination
of this Agreement for whatever reason. Contractor acknowledges and agrees that
this restriction is reasonable in light of his/her knowledge of MODD’s
Proprietary Information.

 

13.Nondiscrimination. The parties to this Agreement shall comply with Title VII
of the Civil Rights Act of 1964, Section 504 of the Rehabilitation Act of 1973,
the Age Discrimination of 1975, the American with Disabilities Act (ADA) of
1990, and any other applicable federal or state laws regarding discrimination
based on gender, race, national origin, age, religion, pregnancy status,
military status, or persons with disability.

 

14.Excluded Provider. Contractor represents and warrants that he/she is not
listed by a federal agency as excluded, debarred, suspended, or otherwise
ineligible to participate in or bill and collect from federal programs,
including Medicare and Medicaid, and is not listed, nor has any current reason
to believe that during the term of this Agreement will be so listed, on the
HHS-OIG cumulative Sanctions Report or the General Services Administration List
of Parties Excluded from Federal Procurement and Non-Procurement Programs.
Contractor further represents and warrants that it is not listed on the
Specially Designated National and Blocked Persons list by the office of Foreign
Assets Control. MODD may terminate this Agreement, upon written notice, in the
event that Contractor or any person providing services under the terms of this
Agreement, as appropriate, is listed on the HHS-OIG Cumulative Sanctions Reports
or on the General Services Administration List of Parties Excluded form Federal
Procurement and Non-Procurement Program, or on the Specially Designated
Nationals and Blocked Persons list by the office of Foreign Assets Control or
has its Medicare billing privileges revoked.

 

15.Choice of Law. The laws of the state of California shall govern the validity
of this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties hereto.

 

16.Assignment. Contractor may not and shall not assign any of its rights under
this Agreement, or delegate the performance of its duties hereunder, without
prior written consent of MODD.

 

Modular Medical Inc.

Consulting Agreement, dated July 15th, 2019

Page 3 of 5

 

 



17.Modification of Agreement. No amendment, change, or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

 

18.Entire Understanding. This document and any exhibit attached constitute the
entire understanding and agreement of the parties, and any and all prior
agreements, understanding, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect, except as may
otherwise be expressly provide herein.

 

19.Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, the n the remainder of
this Agreement shall nevertheless remain in full force and effect.

 

20.Indemnification. MODD shall indemnify, hold harmless and defend Contractor if
it is made a party or is threatened to be made a party to or is involved in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, attributable to its Services to MODD performed pursuant to this
Agreement, brought by any party other than MODD, Contractor, its successor, or
the estate, an heir or an assign of an employee or contractor of Contractor, and
not involving an intentional wrongdoing or grossly negligent act or failure to
act by Contractor or its employee or contractor.

 

21.Headings. Section headings are not to be considered a part of this Agreement
and are not intended to be a full and accurate description of the contents
hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date set forth above, have joined in the drafting of this
Agreement and agree to abide by all the terms and conditions of this Agreement.
The parties hereto agree that facsimile signatures shall be effective as if
originals. 

 

ACCEPTED AND AGREED TO

 

 

 

On (Date): ________________________________

 

 

 

By: /s/ Paul DiPerna

Paul DiPerna

Modular Medical

CEO and President

 

ACCEPTED AND AGREED TO

 

 

 

On (Date): ________________________________

 

 

 

By: /s/ Liam Burns

Liam Burns

EP Burns Group,

President

 

 

Modular Medical Inc.

Consulting Agreement, dated July 15th, 2019

Page 4 of 5

 

 

Exhibit A to Contractor Agreement

 

Scope of Work:

Contractor will perform the tasks requested by the Chief Executive Officer in
the area of commercial strategy, including but not limited to market assessment,
revenue model development, competitive landscape, product development input,
pricing strategy, commercial organization and sales force deployment, market
research, recruitment of commercial leader and organization, financial modeling,
forecasting, budget, and acquisition support for target pharmaceuticals. 

 

Duration of Contract:

Two (2) months from the Effective Date set forth above but may be extended at
the sole discretion of MODD. 

 

Rate of Services:

$20,000 per month retainer, paid in advance upon receipt of invoice. $12,500 in
cash and $7,500 in fully vested options that is estimated to be 3,333 options
per month at the present value of $2.25 which will be executed on a cashless
basis.

 

Contractor shall be available for additional projects, such as raising debt or
equity, mergers and acquisitions, and licensing transactions at a fee to be
negotiated.

 

Initials for MODD:     By: /s/ Paul DiPerna

Initials for Contractor:      By: /s/ Liam Burns

 

Modular Medical Inc. Consulting Agreement, dated July 15th, 2019 Page 5 of 5

 